Citation Nr: 0007833	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
assigned a 10 percent evaluation to his service-connected 
bilateral pes planus  The appellant contends that the 
disability is of such severity as to warrant an evaluation in 
excess of 10 percent.  

The record includes a VA Form 23-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) naming 
American Red Cross as the appellant's representative since 
1978.  When he testified at a January 2000 hearing before the 
undersigned at the RO, he indicated his intention to appear 
without his representative.  (See transcript pp. 2-3.)  

At the January 2000 hearing, the appellant argued that 
service connection should be established for a right 
clubfoot.  By October 1996 decision, the Board denied the 
appellant's claim of service connection for right-sided 
clubfoot.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a).  Claims subject to a final decision may be 
reopened only where an appellant submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  By 
March 1998 rating decision, the RO determined that the 
appellant had not submitted new and material evidence to 
reopen that claim and notified him of the determination by 
letter in March 1998.  Decisions of the RO become final on 
expiration of a one-year period after notice of that decision 
to a claimant.  38 U.S.C.A. § 7105.  The record does not 
include a document referencing the right-sided clubfoot issue 
until the appellant's January 2000 hearing testimony, after 
the expiration of the one-year period.  Thus, the March 1998 
rating decision is final and the Board does not have 
jurisdiction over any claim of service connection for right-
sided clubfoot.  The January 2000 testimony is essentially 
further argument in favor of reopening that claim.  As the 
issue is not now in appellate status, the appellant's 
testimony is referred to the RO for appropriate action on the 
matter of timeliness of his appeal.  

REMAND

The claim is well grounded as it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has an obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The most recent VA examination addressing the severity of the 
service-connected bilateral pes planus was conducted in 
December 1996, more than three years ago.  The passage of 
time since preparation of an otherwise adequate examination 
report is not, by itself, sufficient reason to remand a claim 
under the duty to assist.  An exception to this general rule 
exists when the appellant asserts that the disability in 
question has undergone an increase in severity since the last 
examination.  VA O.G.C. Prec. Op. 11-95 (Apr. 7, 1995).  The 
essence of the appellant's testimony in January 2000 was that 
the severity of his service-connected bilateral pes planus 
had increased in severity.  Thus, further development of the 
medical evidence is appropriate in this case.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995) (VA must afford a 
contemporaneous medical examination where examination report 
was approximately two years old); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for VA medical examination to determine 
the nature and severity of his bilateral 
pes planus.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination.  The pertinent 
history concerning the disabilities 
should be obtained, and all necessary 
testing should be accomplished.  The 
report of examination should specify all 
manifestations of the bilateral pes 
planus disability found present and 
distingush same from any other separate, 
coexisting foot disabilities.  The 
examiner should also be asked to assess 
whether the overall impairment from 
bilateral pes planus alone is moderate, 
severe, or pronounced, and whether there 
is objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use, swelling on use, 
characteristic callosities, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, and any improvement of 
these symptoms by use of orthopedic shoes 
or appliances.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (in 
appeals from initial ratings, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).  If any 
benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



